Exhibit 10.45

SECOND AMENDMENT TO SUBLEASE

This Second Amendment to Sublease (“Second Amendment”) is made as of December 8,
2010 (the “Execution Date”) between ARIBA, INC. a Delaware corporation
(“Sublandlord”), and JUNIPER NETWORKS, INC., a Delaware corporation
(“Subtenant”).

RECITALS

A. Sublandlord and Moffett Park Drive LLC, a California limited liability
company (“Master Landlord”), entered into the Technology Corners Triple Net
Multiple Building Lease dated March 15, 2000, which has been amended by a letter
agreement dated September 11, 2000, a First Amendment to Lease dated January 12,
2001, a Second Amendment to Lease dated October 31, 2002, a Third Amendment to
Lease dated October 21, 2004, and a Fourth Amendment to Lease dated July 6, 2007
(collectively, “Master Lease”). The Master Lease expires on January 24, 2013
(“Master Lease Expiration Date”).

B. NetScreen Technologies, Inc. (“Netscreen”), and Sublandlord entered into a
Sublease dated October 18, 2002, as amended by that certain First Amendment to
Sublease dated June 15, 2007 (“First Amendment”) and further amended by that
certain letter Amendment dated November 9, 2007 (“Sublandlord’s Server Room Exit
Notice”) and letter Amendment dated April 9, 2008 (“Subdivided Server Room and
Utility Consumption – Building One Premises”) (collectively the “Sublease”),
under which Sublandlord is currently subleasing to Subtenant approximately
174,962 rentable square feet of space in Building Three, approximately 4,707
rentable square feet of space in Building Four, and approximately 88,927
rentable square feet of space in Building One (88,742 rentable square feet of
space pursuant to the First Amendment and 185 rentable square feet of space
pursuant to the Subdivided Server Room and Utility Consumption – Building One
Premises).

C. Subtenant is the successor in interest to Netscreen under the Sublease.
Subtenant, Sublandlord and Master Landlord also entered into that certain
Recognition Agreement dated October 31, 2002 and amended by the First Amendment
to Recognition Agreement dated June 15, 2007 (collectively the “Recognition
Agreement”) and Consent to Sublease dated October 31, 2002 as amended by that
certain Consent to Sublease dated July 6, 2007 (collectively the “Consent”).

D. Whereas; Subtenant’s Expansion Option to extend into the Building One
Expansion Space under the First Amendment expired, and Sublandlord and Subtenant
now desire to amend and modify certain portions of the Sublease to expand the
Premises, all upon the terms and conditions set forth herein.

AGREEMENT

For and in consideration of the foregoing recitals and the respective
undertakings of the parties, and other good and valuable consideration, the
receipt and adequacy of which are acknowledged, Sublandlord and Subtenant hereby
agree as follows:



--------------------------------------------------------------------------------

1. Capitalized Terms. Each capitalized term used in this Second Amendment shall
have the meaning ascribed to it in the Sublease, unless such term is otherwise
defined in this Second Amendment.

2. Definitions. The following definitions are hereby amended or added to the
Sublease and this Second Amendment:

(a) Premises. Commencing on the Building One Expansion Premises Delivery Date,
this term shall be amended to mean, collectively, the Building One Premises, the
Building One Expansion Premises, the Building Three Premises, and the Building
Four Premises.

(b) Building One Premises. The entire third and fourth floors of Building One,
as well as the Subdivided Server Room on the first floor of Building One, which
the parties hereby conclusively agree contain a total of 88,927 rentable square
feet, as more particularly described in the First Amendment to Sublease and
letter Amendment dated April, 9, 2008 (“Subdivided Server Room and Utility
Consumption - Building One Premises”).

(c) Building One Expansion Premises. The balance of the first floor of Building
One, which the parties hereby conclusively agree contains a total of 42,835
rentable square feet together with the entire second floor of Building One,
which the parties hereby conclusively agree contain a total of 43,320 rentable
square feet, as more particularly described on Exhibit A attached to this Second
Amendment. The parties agree that the Building One Expansion Premises consists
of a total of 86,155 rentable square feet.

(d) Rentable Area of Premises. Commencing with the Building One Expansion
Premises Delivery Date, anticipated to be November 1, 2010, this term shall be
revised to be 354,751 rentable square feet as further defined below:

Building Three Premises – 174,962 square feet

Building Four Premises – 4,707 Square feet

Building One Premises – 88,927 Square feet

Building One Expansion Premises – Commencing with the Building OneExpansion
Premises Delivery Date anticipated to be November 1, 2010 this term shall be
revised to mean 42,835 rentable square feet on the first floor of Building One,
together with 43,320 rentable square feet on the second floor of Building One,
for a total of 86,155 rentable square feet.

(e) Building One Expansion Premises Delivery Date. The date upon which the
Sublandlord delivers actual possession of the Building One Expansion Premises
space to the Subtenant. The balance of the first floor of Building One and
second floor of Building One are anticipated to be delivered on November 1,
2010. Notwithstanding anything to the contrary contained herein, upon mutual
execution of this Second Amendment, provided Subtenant has provided proof of
insurance, Subtenant shall have the right to immediate access to the Building
One Expansion Premises space solely for the purposes of due diligence, design
and planning.

 

- 2 -



--------------------------------------------------------------------------------

Subtenant shall not perform any construction, alteration, addition, repair or
other work to the Building One Expansion Premises during such early access
period.

(f) Building One Expansion Premises Term Commencement Dates. Term Commencement
for Building One Expansion Premises shall be the Building One Expansion Premises
Delivery Date.

(g) Building One Expansion Premises Rent Commencement Date. Rent Commencement
for the Building One Expansion Premises shall be forty five (45) days after the
Building One Expansion Premises Delivery Date.

(h) Sublease Expiration Date. January 24, 2013, which is coterminous with the
Master Lease Expiration Date, and shall apply to the entire Premises, as defined
in Paragraph 2(a), including all delivered Building One Expansion Premises.

(i) Building One Expansion Premises Monthly Base Rent. Monthly Base Rent for the
Building One Expansion Premises shall be as follows:

 

TIME PERIOD*

   RENT/PSF
/MONTH      BLDG 1 EXPANSION
PREMISES      MONTHLY BASE
RENTAL  

Building One Expansion Premises Delivery Date – 45 days following the Building
One Expansion Premises Delivery Date

   $ 0         86,155      

Building One Expansion Premises Rent Commencement Date – 01/24/13

   $ .75         86,155       $ 64,616.25   

 

* In accordance with Section 2(e), (g) and (f) of this Second Amendment, the
Sublandlord shall deliver the Building One Expansion Premises on Building One
Expansion Premises Delivery Date and Monthly Base rent for such space shall
commence upon the Building One Expansion Premises Rent Commencement Date.

(j) Master Landlord Consent. The written consent of Master Landlord to this
Second Amendment on terms reasonably acceptable to the parties, including
consent to Subtenant’s Permitted Use of the Premises. The parties agree that a
written consent that is substantially similar to the Consent (as defined in
Recital C above), revised on commercially reasonable terms, shall be deemed
reasonably acceptable to both parties.

(k) Subtenant’s Project Share. Commencing on the Building One Expansion Space
Delivery Date, this term shall be revised to be 49.55%

(l) Subtenant’s Building Share.

 

- 3 -



--------------------------------------------------------------------------------

(i) Building Three Premises – 100%.

(ii) Building Four Premises – 0%.

(iii) Building One Premises – 50.79% as of the date of this Second Amendment and
continuing through the Building One Expansion Premises Delivery Date. Following
the Building One Expansion Premises Delivery Date this term shall be revised to
be 100%.

3. Expansion.

(a) Commencing upon the Building One Expansion Premises Delivery Date the
Sublandlord hereby sublease and demises to Subtenant and the Subtenant hereby
subleases and accepts from Sublandlord, on the terms and conditions set forth
herein, the Building One Expansion Premises.

(b) Sublandlord shall deliver possession of that portion of the Building One
Expansion Premises to Subtenant where the Sublandlord tenders vacant possession
of the Building One Expansion Premises to Subtenant in accordance with the
condition required by this Second Amendment. If the Building One Expansion
Premises Delivery Date shall not have occurred within sixty (60) days following
the anticipated Building One Expansion Premises Delivery Date for the Building
One Expansion Premises (the “Building One Premises Delivery Deadline”), then
Subtenant shall have the right, but not the obligation, in its sole and absolute
discretion to immediately terminate this Second Amendment as it relates to such
undelivered Building One Expansion Premises by providing written notice thereof
to the Sublandlord within five (5) days following the Building One Premises
Delivery Deadline. If this Second Amendment is terminated in accordance with
this Section, then any Base Rent for the Building One Expansion Premises
together with any other consideration previously delivered to Sublandlord by
Subtenant related to the Building One Expansion Premises shall be promptly
refunded to Subtenant by Sublandlord and Subtenant shall be fully released from
any further obligations and liabilities under this Second Amendment.

(c) Prior to the actual Building One Expansion Premises Delivery Date,
commencing on the day Master Landlord Consent to this Second Amendment has been
received (the “Building One Expansion Premises Early Access Date”), Sublandlord
agrees where such space is vacant to provide Subtenant, its employees, agents,
consultants and contractors with unrestricted early access and early entry to
the Building One Expansion Premises at no cost to Subtenant (“Early Access”) in
order that Subtenant may perform due diligence, design and planning activities
in the Building One Expansion Premises, including installation of furniture,
trade fixtures and equipment and telephone and data communications systems and
cabling, and otherwise prepare the Building One Expansion Premises for occupancy
by Subtenant and the operation of Subtenant’s business therein.

4. Delivery Condition. On the Building One Expansion Premises Delivery Date,
Sublandlord shall deliver the Building One Expansion Premises with all access
point, including elevators, doors and stairwells secured and accessible only to
Subtenant and in broom clean condition. Sublandlord represents and warrants that
as of the Building One Expansion Premises Delivery Date, the roof, all
structural components of the Building, HVAC, electrical, plumbing, fire and life
safety systems and elevator, parking lot and site lighting are operational, in
good working order and condition and conform to codes in effect as of the
Execution Date.

 

- 4 -



--------------------------------------------------------------------------------

Sublandlord further represents and warrants that the Building One Expansion
Premises are in compliance with all federal, state and municipal codes,
including without limitation all environmental laws and the Americans with
Disabilities Act (the “ADA”) (collectively, “Applicable Laws”).

5. Rent.

(a) To reflect the Building One Expansion Premises the term “Monthly Base Rent”
shall be amended to include monthly base rent payable for the Building One
Expansion Premises as provided in Section 2 hereof, and Subtenant shall pay to
Sublandlord Monthly Base Rent as so revised. The term “Base Rent” as used in the
Sublease shall mean Monthly Base Rent as so revised.

(b) Commencing on the Building One Expansion Premises Rent Commencement Date,
Subtenant’s Project Share and Subtenant’s Building Shares shall be revised as
provided in Section 2 hereof.

6. Permitted Use. Subtenant may use the Building One Expansion Premises or any
legally permitted use consistent with the character and zoning criteria for the
Project and for any other uses permitted under the Master Lease, including but
not limited to general and administrative office, research and development,
laboratory, manufacturing, training and fitness center, warehouse, storage and
cafeteria uses; provided, however, that Subtenant shall not use the Building One
Expansion Premises for any use that is not permitted under the Master Lease.

7. Security Deposit. Sublandlord is in possession of Six Hundred Thousand
Dollars ($600,000) cash or other immediately available funds, which amount
Sublandlord shall continue to hold as a Security Deposit in accordance with
Article 7 of the First Amendment to Sublease instrument dated June 15, 2007.
Sublandlord shall not require an additional Security Deposit for the Building
One Expansion Premises.

8. Initial Subtenant Improvements. At its sole cost and expense, Subtenant shall
have the right to construct certain initial leasehold improvements to the
Building One Expansion Premises in accordance with the Work Letter attached
hereto as Exhibit C (the “Initial Subtenant Improvements”); provided that such
improvements comply with the provisions of Section 6.03 of the Master Lease
(including the requirement to obtain the Master Landlord’s Consent thereto).

9. Restoration. Subtenant shall have no responsibility to perform any
restoration obligation that Sublandlord may have to Master Landlord under the
Master Lease with respect to any leasehold improvements installed at the
Building One Expansion Premises prior to the delivery date. If, simultaneously
with its written request to Sublandlord for approval of any Subtenant Owned
Alterations or Utility Installation (including the Initial Subtenant
Improvements), Subtenant requests in writing that Sublandlord notify Master
Landlord requesting a written statement from Master Landlord indicating if
Master Landlord shall require or shall not require Sublandlord to remove such
alterations or installations, then Sublandlord shall promptly request such
written statement from Master Landlord. Notwithstanding Article 8.4 of the
Sublease instrument dated October 18, 2002 to the contrary, Sublandlord shall
not require removal of such alterations or installations except to the extent
that Master Landlord

 

- 5 -



--------------------------------------------------------------------------------

requires such removal. Subtenant shall have the right to remove all of
Subtenant’s trade fixtures and personal property from the Premises at any time
during the Term.

10. Furniture.

(a) Subject to the terms and provisions of Section 1.7 of the Sublease
instrument dated October 18, 2002, commencing on the Building One Expansion
Premises Term Commencement Dates, Sublandlord shall lease to Subtenant and
Subtenant shall lease from Sublandlord, at no additional rent, the furniture and
equipment located in the Building One Expansion Premises described more fully in
Exhibit B-1 and B-2 attached hereto (the “Building One Expansion Premises
Furniture). During the first thirty (30) days following the Building One
Expansion Premises Delivery Date the Subtenant shall have the right to give
Sublandlord notice of any Building One Expansion Premises Furniture that is
damaged and beyond ordinary reasonable use without repair. Sublandlord shall
within ten (10) business days of receipt of such notice either elect to remove
such damaged Building One Expansion Premises Furniture and dispose of or store
the same at Sublandlord’s sole cost and expense or Sublandlord shall have the
right to carry out such necessary repairs at Sublandlord’s sole cost and expense
and such repaired Building One Expansion Premises Furniture shall remain in the
Building One Expansion Premises during the Building One Expansion Premises Term.

(b) Upon written notice thereof delivered to Sublandlord at least ninety
(90) days prior to the Sublease Expiration Date, Subtenant may elect in its sole
and absolute discretion to purchase the Furniture for its “fair market value”
payable in cash or other immediately available funds on or before the Sublease
Expiration Date. If the parties cannot agree upon the fair market value of the
Furniture within thirty (30) days after Subtenant makes such election, either
party hereto may submit the issue to arbitration with JAMS, LLC (“JAMS”) in San
Jose, California, pursuant to Section 1280, et seq. of the California Code of
Civil Procedure. Within ten (10) business days following the appointment of the
arbitrator, each party shall state in writing its position concerning the issue
supported by the reasons therefore with two copies delivered to the arbitrator.
If either party fails timely to submit its position, the position submitted by
the other party shall be deemed correct, and the arbitration shall be deemed
concluded. The arbitrator shall arrange for a simultaneous exchange of positions
and a hearing. After the hearing, the arbitrator shall select which of the two
proposed positions most closely approximates his determination of the correct
position and shall have no right to propose a middle ground or any modification
of either of the two proposed positions. The position he chooses as most closely
approximating his determination shall constitute the decision of the arbitrator
and be final and binding upon the parties. In the event of a failure, refusal,
or inability of the arbitrator to act, his successor shall be appointed by JAMS,
or, if JAMS fails to do so within five (5) business days, as provided by the
Act. The arbitrator shall attempt to decide the issue within ten (10) business
days after the hearing. Both parties shall share the fee and expenses of the
arbitrator. The prevailing party shall be entitled to collect its reasonable (as
determined by the arbitrator) attorneys’ fees and costs from the unsuccessful
party. The arbitrator shall have the right to consult experts and competent
authorities with factual information or knowledge concerning the dispute and the
fees of such authorities shall be shared equally by the parties.

(c) If Subtenant elects to purchase the Furniture, Sublandlord shall transfer
the Furniture to Subtenant pursuant to a bill of sale in its as-is condition and
without any

 

- 6 -



--------------------------------------------------------------------------------

representations or warranties. During the Term, Subtenant shall be responsible
for, and if necessary shall reimburse Sublandlord with respect to, all costs and
expenses related to the Furniture, including all insurance, maintenance, repair,
replacement, and personal property tax costs.

11. Master Landlord Consent. This Second Amendment to Sublease shall become
effective following mutual execution by the parties on the Execution Date and
the receipt of Master Landlord’s Consent and Amended Recognition Agreement.
Within two (2) business days following mutual execution of this Second
Amendment, Sublandlord shall submit this Second Amendment to the Master Landlord
for its consent and shall request that Master Landlord provide an Amended
Recognition Agreement (as further described in Paragraph 15 below). The parties
shall work together diligently and in good faith to obtain the Master Landlord
Consent and Amended Recognition Agreement. Subtenant shall provide all
reasonable financial and other information reasonably requested by the Master
Landlord in connection with such efforts.

12. Signage. Subtenant shall have the right to install one exterior sign on
Building One, subject, however to the terms of Paragraph 34 of the Sublease
instrument dated October 18, 2002. Subtenant shall also have the right to
install standard interior signage for the Building One Expansion Premises.
Subtenant shall remove Subtenant’s Building One exterior signage, if any, on or
before the expiration of the Sublease and repair any damages resulting
therefrom.

13. Common Areas. Paragraph 1.3 of the Sublease instrument dated October 18,
2002 shall be amended to include the following clause thereof:

“(iii) as to Building One, Commencing on the Building One Expansion Premises
Delivery Date, there will be no Building One Common Area for purposes of this
Sublease for Building One.”

14. Deleted Provisions. Due to the fact that Subtenant failed to exercise the
Expansion Option as outlined in the First Amendment to Sublease, sections 2(c),
2(f), 2(i), 2(j), 2(k), 10 and 11 of the First Amendment to Sublease are hereby
deleted and of no further force and effect. Further, any reference to “Building
One Expansion Space”, “Expansion Option”, or “Option to Expand” should be
considered null and void. Pursuant to the Letter Amendment dated November 9,
2007, Section 19 of the First Amendment to Sublease shall be of no further force
and effect.

15. Recognition Agreement. Sublandlord and Subtenant acknowledge and agree that
this Second Amendment shall be subject and subordinate to all of the terms,
covenants and conditions of the Recognition Agreement and Consent (as the same
are defined in the Recitals above) and the Master Landlord Consent. Following
the Execution Date, Sublandlord shall request from Master Landlord (as part of
seeking consent to this Second Amendment) an amendment to the Recognition
Agreement, in substantially similar form as attached hereto as Exhibit D to this
Second Amendment. Sublandlord shall not unreasonably withhold, condition or
delay Sublandlord’s approval and execution of the final form amendment to
Recognition Agreement where Master Landlord has approved the same.

16. Notices. Any notice, claim, certificate, request, demand, consents,
approvals, offers, statements and any other instruments or communications
required or permitted to be given

 

- 7 -



--------------------------------------------------------------------------------

pursuant to the provisions of this Sublease shall be in writing and shall be
deemed to have been given and received for all purposes when delivered in person
or by Federal Express or other reliable 24-hour delivery service or five
(5) business days after being deposited in the United States mail, by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
other party at its address provided below with copies of the same as further
described below. The parties may change the address or person addressed by
written notice.

 

Sublandlord’s address for notices:

   Subtenant’s address for notices:

Ariba, Inc.

   Juniper Networks, Inc.

807 Eleventh Avenue

   1194 N. Mathilda Ave.

Sunnyvale, California 94089

   Sunnyvale, California 94089

Attn: General Counsel

   Attn: Vice President of Real Estate

Fax: (650) 390-1377

   Fax: (408) 936-3062

With a copy to:

   With copy of all notices to:

Ariba, Inc.

   Juniper Networks, Inc.

210 Sixth Avenue

   1194 N. Mathilda Ave.

Pittsburgh, Pennsylvania 15222

   Sunnyvale, California 94089

Attn: Real Estate Manager

   Attn: Legal Department

Fax: (412) 297-7989

   Fax: (408) 936-1278    With copy of all default notices to:    Reed Smith LLP
   101 Second Street,    Suite 1800    San Francisco, California 94105    Attn:
Simon T. Adams, Esq.    Fax: (415) 391-8269

17. Brokers.

(a) Each party to this Second Amendment represents and warrants to the other
party that it has had no dealings with any broker or agent in connection with
this Second Amendment except for Jones Lang Lasalle Bay Area, Inc. exclusive
real estate representative of Subtenant (“Subtenant’s Broker”), and Newmark
Pacific, Inc., exclusive real estate representative of Sublandlord
(Sublandlord’s Broker”).

(b) Sublandlord will pay a commission to Newmark Pacific, Inc. under separate
agreement between Sublandlord and Newmark Pacific, Inc.

(c) Sublandlord, at Sublandlord’s sole cost and expense, agrees to pay a market
commission to Jones Lang LaSalle Bay Area, Inc. (“Subtenant’s Broker”) as
Subtenant’s exclusive real estate representative pursuant to the terms and
conditions of a separate agreement.

 

- 8 -



--------------------------------------------------------------------------------

(d) No other commissions shall be payable in connection with this transaction.
Each party to this Second Amendment covenants and agrees to protect, defend,
indemnify and hold harmless the other party from and against any and all costs
(including reasonable attorneys’ fees), expenses or liability for any
compensation, commission and charges claimed by any broker or other agent, other
than the Subtenant’s Broker and Sublandlord’s Broker, with respect to this
Second Amendment or the negotiation thereof on behalf of such party.

18. Use of Cafeteria and Fitness Center. Sublandlord continues to grant
Subtenant the right for Subtenant’s directors and employees to the use and
enjoyment of the Cafeteria and Fitness Center, which Subtenant shall use in
accordance with the terms and conditions described in Exhibits E and F of the
Sublease instrument dated October 18, 2002, respectively and with all reasonable
rules and regulations relating to the same.

19. Indemnification. Notwithstanding anything to the contrary in the Sublease,
Subtenant will have no obligation to indemnify, defend or hold harmless either
Master Landlord or Sublandlord under such terms and conditions in the Master
Lease to the extent that any of the claims, demands, liabilities or causes of
action at issue are caused by Master Landlord’s, Sublandlord’s or any of their
respective agents, contractors or employees, gross negligence or willful
misconduct.

20. Sublandlord’s Compliance with Master Lease. Sublandlord covenants to timely
and fully observe, perform and discharge all of its obligations under the Master
Lease, except where the failure to do so would not have a material adverse
effect (as reasonably determined by Subtenant) on Subtenant and except where
such obligation is an obligation of Subtenant under the Sublease.

21. Direct Contracts for Service. Upon the Building One Expansion Premises
Delivery Date, Sublandlord grants to Subtenant the right to enter into Direct
Contracts for Service in Building One as such terms are further defined in
Section 26(b) of the First Amendment to Sublease.

22. Building One Security System Modifications. At Subtenant’s sole cost and
expense, and upon receipt of Master Landlord Consent to this Second Amendment,
Sublandlord grants to Subtenant the right to convert the Building One security
system to be consistent with the security system utilized in the Building Three
Premises. Subtenant must obtain any and all applicable review and approvals
under the Master Lease and Sublease as necessary.

23. Building One Expansion Premises Additional Rent. Commencing on the Building
One Expansion Premises Delivery Date, Subtenant agrees to pay all pass-through
operating expenses, including, but not limited to, common area maintenance, real
estate taxes, and insurance costs, and utilities for the sublease of the
Building One Expansion Premises. Commencing upon the Building One Expansion
Premises Delivery Date, Subtenant must contract directly with the utility
providers for utility consumption in Building One, and pay the same directly to
the providers.

 

- 9 -



--------------------------------------------------------------------------------

24. Miscellaneous.

(a) This Second Amendment shall be binding upon and inure to the benefit of the
parties hereto, their heirs, estates, personal representatives, successors and
assigns.

(b) This Second Amendment shall be construed in accordance with and governed by
the laws of the State of California.

(c) This Second Amendment constitutes the entire understanding and agreement of
Sublandlord and Subtenant with respect to the specific subject matter hereof,
and shall supersede and replace all prior understandings and verbal
representations. The parties confirm and acknowledge that there are no other
promises, covenants, understandings, agreements, representations or warranties
with respect to the subject matter of this Second Amendment except as expressly
set forth herein.

(d) This Second Amendment may not be modified, amended or terminated except
pursuant to a written instrument duly executed by the parties hereto, or their
successors-in-interest.

(e) Sublandlord and Subtenant shall each bear their own costs and expenses with
respect to the negotiation, preparation and execution of this Second Amendment.
If the form of the Second Amendment to the Recognition Amendment is
substantially similar to the First Amendment to the Recognition Amendment, then
Sublandlord and Subtenant shall each bear their own costs and expenses with
respect to preparation and execution of the Second Amendment to the Recognition
Amendment. However, should Master Landlord require changes to the form of such
amendment which require negotiation, then Subtenant shall be responsible to
reimburse Sublandlord for the costs incurred in the review and approval of the
Second Amendment to the Recognition Agreement.

(f) All notices, demands or other communications between the parties hereto
shall be in writing and shall be given in the manner set forth for the giving of
notices in the Sublease.

(g) Each party acknowledges that it has been represented by counsel with respect
to this Second Amendment and accordingly, each party represents to the other
party that it has read and understood the terms hereof and the consequences of
executing this Second Amendment. Each party further waives any right it may have
to require the provision of this Second Amendment to be construed against the
other party who drafted the same.

(h) If any term or provision of this Second Amendment shall be deemed or held,
by any court or authority having property jurisdiction to be invalid, illegal,
void or unenforceable, the remaining terms and provisions hereof shall
nevertheless remain in full force and effect with the intent that the purpose of
this Second Amendment will be accomplished.

(i) Each party acknowledges and agrees that except as may be amended by the
terms and conditions of this Second Amendment, the terms, covenants and
conditions of the Sublease, the First Amendment, the Recognition Agreement and
Consent are hereby ratified and confirmed. Upon the consent of the Master
Landlord to a fully executed copy of the Second

 

- 10 -



--------------------------------------------------------------------------------

Amendment, the Sublease, the First Amendment, and this Second Amendment shall
collectively be known as the “Sublease”.

25. Exhibits to the Second Amendment. The following exhibits are attached hereto
and hereby incorporated with this Second Amendment.

 

       Exhibit A

   Building One Expansion Premises

       Exhibit B-1

   Building One Expansion Premises Furniture

       Exhibit B-2

   Building One Expansion Premises Furniture

       Exhibit C

   Building One Expansion Premises Work Letter

       Exhibit D

   Second Amendment to Recognition Agreement

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Second
Amendment as of the day and year first above written.

 

SUBLANDLORD:     SUBTENANT: ARIBA, INC.     JUNIPER NETWORKS, INC. a Delaware
Corporation     a Delaware Corporation By:   /s/ Chris Cavanaugh     By:   /s/
Robyn Denholm Its:   VP & Corporate Controller     Its:   CFO

 

- 11 -